AMENDMENT NO. 38 TO PARTICIPATION AGREEMENT BETWEEN TRANSAMERICA SERIES TRUST AND WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO Amendment No. 38 to the Participation Agreement (“Agreement”), dated February 27, 1991, as amended, between Transamerica Series Trust(the “Fund”) and Western Reserve Life Assurance Co. of Ohio (the “Company”). 1.Schedule B of the Agreement is deleted in its entirety and replaced with the following Amended Schedule B: AMENDED SCHEDULE B Effective September 17, 2012 Account(s), Policy(ies) and Portfolio(s) Subject to the Participation Agreement Account s: WRL Series Life Account WRL Series Annuity Account WRL Series Annuity Account B Separate Account VA U Separate Account VA V WRL Series Life Account G Separate Account VA AA Policies: The Equity Protector Janus Annuity Variable Annuity WRL Freedom Equity Protector WRL Freedom SP Plus WRL Freedom Variable Annuity WRL Freedom Attainer Variable Annuity WRL Freedom Bellwether Variable Annuity WRL Freedom ConquerorVariable Annuity WRL Freedom Wealth Protector WRL Freedom Wealth Creator Variable Annuity WRL Financial Freedom Builder WRL Freedom Elite WRL Freedom Premier Variable Annuity WRL Freedom Access Variable Annuity WRL Freedom Enhancer Variable Annuity WRL Freedom Elite Builder and Associate Freedom Elite Builder WRL Freedom Elite Advisor WRL Freedom Premier® II WRL Freedom Access® II WRL Freedom Enhancer® II WRL Freedom Premier III Variable Annuity WRL Xcelerator, Xcelerator Focus, Xcelerator Exec Policies (continued): WRL Freedom Elite Builder II WRL ForLife WRL Benefactor WRL Freedom Asset Advisor WRL Evolution WRL Freedom Asset Advisor Flexible Premium Variable Annuity - F, under marketing name “WRLFreedom Multiple” Flexible Premium Variable Annuity - M, under marketing name “WRL Freedom Advisor” Portfolios:Transamerica Series Trust- each Portfolio has an Initial Class and a Service Class of Shares, except as noted. Transamerica AEGON Active Asset Allocation – Conservative VP Transamerica AEGON Active Asset Allocation – Moderate Growth VP Transamerica AEGON Active Asset Allocation – Moderate VP Transamerica AEGON High Yield Bond VP Transamerica AEGON Money Market VP Transamerica AEGON U.S. Government Securities VP Transamerica AllianceBernstein Dynamic Allocation VP Transamerica Asset Allocation - Conservative VP Transamerica Asset Allocation - Growth VP Transamerica Asset Allocation - Moderate VP Transamerica Asset Allocation - Moderate Growth VP Transamerica BlackRock Global Allocation VP Transamerica BlackRock Large Cap Value VP Transamerica BlackRock Tactical Allocation VP Transamerica Clarion Global Real Estate Securities VP Transamerica Efficient Markets VP Transamerica Hanlon Income VP Transamerica Index 35 VP Transamerica Index 50 VP Transamerica Index 75 VP Transamerica Index 100 VP Transamerica International Moderate Growth VP Transamerica Janus Balanced VP Transamerica Jennison Growth VP Transamerica JPMorgan Core Bond VP Transamerica JPMorgan Enhanced Index VP Transamerica JPMorgan Mid Cap Value VP Transamerica JPMorgan Tactical Allocation VP Transamerica Legg Mason Dynamic Allocation – Balanced VP (Currently not offering Initial Class Shares) Transamerica Legg Mason Dynamic Allocation – Growth VP(Currently notoffering Initial Class Shares) Transamerica Market Participation Strategy VP (Currently not offering Initial Class Shares) Portfolios (continued): Transamerica MFS International Equity VP Transamerica Morgan Stanley Capital Growth VP Transamerica Morgan Stanley Mid-Cap Growth VP Transamerica Multi-Managed Balanced VP Transamerica Multi-Managed Large Cap Core VP Transamerica PIMCO Tactical - Balanced VP (Currently not offering Initial Class Shares) Transamerica PIMCOTactical - Conservative VP (Currently not offering Initial Class Shares) Transamerica PIMCO Tactical - Growth VP (Currently not offering Initial Class Shares) Transamerica PIMCO Total Return VP Transamerica ProFund UltraBear VP (Currently not offering Initial Class Shares) Transamerica Systematic Small/Mid Cap Value VP Transamerica T. Rowe Price Small Cap VP Transamerica Third Avenue Value VP Transamerica WMC Diversified Growth VP 4. All other terms and provisions of the Agreement not amended herein shall remain in full force and effect. IN WITNESS WHEREOF, each of the Parties has caused this Amendment to be executed in its name and on its behalf by its duly authorized representative. TRANSAMERICA SERIES TRUSTWESTERN RESERVE LIFE ASSURANCECO. OF OHIO By its authorized officer, By its authorized officer, By:/s/ Christopher A. StaplesBy:/s/ Steven R. Shepard Christopher A. Staples StevenR. Shepard Title:Vice President Title:Vice President
